United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                IN THE UNITED STATES COURT OF APPEALS                     June 22, 2004
                         FOR THE FIFTH CIRCUIT
                        ______________________                       Charles R. Fulbruge III
                                                                             Clerk
                              No. 03-11023
                                  Summary Calendar
                         ______________________

                            CHARLENE GARRETT
                                                              Plaintiff-Appellant
                                 versus
                          CELANESE CORPORATION
                                                              Defendant-Appellee
         ___________________________________________________
           Appeal from the United States District Court for
            the Northern District of Texas, Dallas Division
                          (No. 3:02-CV-1485-K)
         ___________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charlene Garrett sued Celanese Corporation alleging claims of

racial discrimination under Title VII of the Civil Rights Act of

1964, 42    U.S.C.   §   2000e,    et    seq.,       racial   discrimination     and

retaliation under 42 U.S.C. § 1981, and defamation under Texas law.

The district court granted Celanese’s motion to dismiss the suit

pursuant to Federal Rule of Civil Procedure 12(b)(6) based on

Garrett’s failure to state a claim.

     We hold that the district court correctly dismissed Garrett’s


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
claims for the reasons given by the district court.                      Garrett

further argues that the district court should have granted her

leave to amend her complaint before granting Celanese’s motion to

dismiss.    While Garrett could have amended her complaint once as a

matter of right, she did not exercise that right.                She only made

cursory    mention   of   a   request   to   amend   her     pleadings   in    her

opposition to Celanese’s motion to dismiss, and this court has

previously held that a request made in this manner does not require

the district court to grant leave to amend.                McKinney v. Irving

Independent School District, 309 F.3d 308, 315 (5th Cir. 2002).

Further, Garrett never apprised the district court or this court of

any facts that she would have added to her complaint that would

have sufficiently     stated     a   claim   upon    which    relief   could    be

granted.     Thus, we AFFIRM the district court’s decision granting

Celanese’s motion to dismiss.